—In a proceeding to stay arbitration of a claim for underinsured motorist benefits, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Facelle, J.), entered December 4, 1990, which denied its application to permanently stay arbitration.
Ordered that the judgment is affirmed, with costs.
We agree with the determination of the Supreme Court that the petitioner failed to meet its burden of presenting evidentiary facts sufficient to establish the existence of a preliminary issue which would justify a stay of the respondent’s demand for arbitration of her claim for underinsured motorist benefits (see, e.g., Matter of Colonial Penn Ins. Co. v Carter, 157 AD2d 839; Matter of Empire Mut. Ins. Co. [Greaney], 156 AD2d 154; Matter of Commercial Union Ins. Cos. [Pouncy], 120 AD2d 382). Mangano, P. J., Sullivan, Balletta and O’Brien, JJ., concur.